Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 16 June 2022.  In virtue of this communication, claims 1-31 are currently presented in the instant application.  Presently, claims 1, 3, 7, 10, 16, 20, and 24 have been amended, and claims 5, 9, and 11 have been cancelled.

Response to Arguments
Applicant’s arguments, filed 6/16/2022, with respect to the 112 rejection of claim 10 have been fully considered and are persuasive.  The rejection has been withdrawn. 

Applicant’s arguments with respect to the rejection(s) of claim(s) under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Harden (Publication No.: US 2018/0205861 A1, herein Harden).
Examiner agrees with Applicant’s arguments that the previous prior art of record does not disclose both the lens element having a substantially circular cross-section as well as the fastening element being ring shaped and made of ferromagnetic material.  Examiner however disagrees with the individual arguments regarding prior art Lau (previously D4) and Khosravi (previously D5).  
The arguments against D4 are generally unpersuasive.  Applicant argues “for discussion purposes only, assuming that such a tension band has magnetic strips at its ends such that one end of the tension band can be attached to the other end of the tension band, the magnetic strips cannot attach to the flash cover because the cover of flash devices are made of plastic.”  While Examiner agrees with the general arrangement of the fastener as posed by Applicant, this is considered non-persuasive as one of ordinary skill in the art would easily recognize that issue and compensate with magnetic strips for instance adhered with double-stick adhesive to the flash housing (see D5 and response to arguments below about using magnetic strips on plastic cases to get around this very issue).  Furthermore, D4 is relied on to teach permanent magnets in the form of magnetic strips as a specific known magnetic attachment means for the coupling of the primary prior art Rivard (previously D1).
The arguments with respect to D5 that D5 is in a different technical field is wholly unpersuasive.  D5 is clearly a flash light shaping tool, that shapes the flash light generated by the camera lens, and arranged to be attached to the housing of the flash casing, for instance using magnetic strips similar to D4 (strips 60 and 102) seen in Fig. 6.  Applicant further makes arguments regarding the argument that the D5 does not explicitly disclose that the lens 30 is circular for any particular reason, which is not required for a change in shape or design argument.  One of ordinary skill in the art would readily be able to tell how the light would be altered differently from a more rectangular and circular openings and the advantages of each (such as notably emitting light wider horizontally while less vertically vs uniformly).
Regardless, the combination of the two elements was not considered before and cannot be made solely by either disclosure.  D4 does not disclose a ring shape fastening element, as the flash housing shown to be rectangular.  However, in view of new prior art Harden, which teaches a flash housing with a circular body and a lens inside, the same sort of fastening element would be ring shaped instead, as D4 teaches wrapping tightly around the circumference of the flash body.

Additionally, the new language invokes a 112 second paragraph issue with the two instances of fastening elements recited and no distinction in the final limitation “the fastening element is ring shaped”.

Claim Objections
Claim 28 objected to because of the following informalities:
	Claim 28 line 2: “being” should be changed to --are--.
	Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, it is unclear which fastening element , the fastening element for attachment of a flash light shaping tool, or the corresponding fastening element at the flash light shaping tool, is ring shaped and made of ferromagnetic material.
In other independent claim 7, the fastening element “of the flash housing” is ring shaped and is made of a ferromagnetic material, and the fastening element “of the flash light shaping tool” comprises at least one permanent magnet, and this interpretation will be used for claim 1. 
Claims 2-4 and 6 are rejected as being dependent on claim 1.

These claims also have similar issues on which fastening element is which, aside from claim 2 which specifically recites the flash light shaping tool fastening element as the engaged member, implicitly making the fastening element the one arranged on the flash housing.

With respect to claims 27 and 28, the language of these claims makes it difficult to understand how the elements are linked together or what the requires of the claim are.
For claim 27, claim 20 does not require the holder to support the flash light shaping element, and so this limitation has no antecedent basis.  But even in the plain meaning, it is unclear when or how the flash light shaping element comprises the lens.  Is it only when the light shaping element is supported by the holder, is it every light shaping element, is it only the lens, such that the flash light shaping element only explicitly comprises a lens. 
For purposes of continued prosecution, it will be assumed that the claim should merely read “wherein the flash light shaping element comprises a lens.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-8, 10, and 12-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harden (Publication No.: US 2018/0205864 A1, herein known as Harden) in view of Lau.
With respect to claim 1, Harden discloses a flash housing for photographic purposes (abstract), said flash housing comprising: 
a flash forming element arranged to generate a flash light (at least one light source 26; [0017]; Fig. 1), 
a lens element arranged to let at least part of the generated flash out of the flash housing so as to obtain a flash light, the lens element having a substantially circular cross-section (one or more lenses 22; [0017]; Fig. 2 shows the lens being circular).
Harden does not disclose a housing comprising a fastening element for attachment of a flash light shaping tool, the fastening element configured for attachment of the flash light shaping tool on top of the lens element, and the fastening element is arranged at least partly along a border of the lens element for magnetic engagement with a corresponding fastening element at the flash light shaping tool, and wherein the fastening element is ring shaped and is made of ferromagnetic material (no light shaping tool is mentioned).
Lau teaches a light shield for flash photography, that consists of two elements, a fastening element affixed to the flash housing (1200), aka the fastening element for attachment of a flash light shaping tool, and the light shield bib-shaped barrier 805 with fastening elements 505, 510, 515, and 1510 and 1515, the corresponding fastening element at the flash light shaping tool.  In particular, the embodiment shown In Figs. 15 and 16 have hook and loop fasteners 1510 and 1515 that are pressed against the loop fastener 1200 to attach the light shield to the flash housing.  While the primary disclosure is a rectangular shaped fastening element that uses a hook and loop fastener, Lau further teaches that the hook and loop fastener can be magnetic strips instead (see arguments above).  Lau further shows that the fastening element for attachment of a flash light shaping tool fully surrounds the flash housing and is shaped accordingly.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the housing of Harden by utilizing the light shield of Lau to have greater control over the direction of the light emitted from the flash,  The light should consists of the fastening element for attachment of a flash light shaping tool (herein housing fastener for clarities sake) and the corresponding fastening element at the flash light shaping tool (herein shield fastener).  It would have further been obvious to form both fasteners with magnetic material as Lau teaches as an alternative embodiment.  It should be noted that the claim does not require the entire element be made of ferromagnetic material, however that would be an obvious variant to allow for all configurations of the Lau light shield to operate without having to manually rotate the housing fastener to obtain the correct angle.  Lastly, it would be obvious to one of ordinary skill in the art as seen in the figures of Lau that the housing fastener would conform to the shape and size of the flash housing, and therefore would have a ring shaped configuration based on the shape of the housing seen in Harden.

With respect to claim 2, the combination of Harden and Lau further discloses a housing wherein the fastening element comprises at least one permanent magnet (magnetic strips; Lau).

With respect to claim 3, the combination of Harden and Lau further discloses a housing wherein the ferromagnetic material of the fastening element is arranged to engage with the fastening element of the flash light shaping tool, comprising at least one permanent magnet (magnetic strips; Lau).

With respect to claim 4, the combination of Harden and Lau further discloses a housing wherein the fastening element encloses the entire border of the lens element (see housing fastener 1200 of Lau figures that surround the entire flash housing, which it would be obvious to encase the entire border of the lens element inside in the combination).

With respect to claim 6, the combination of Harden and Lau further discloses a housing further comprising a zoom element rotatably arranged coaxially with and outside the fastening element and operatively connected to the flash forming element so as to control movement of the flash forming element by manual rotation of the zoom element (Harden lenses 22 are zoom lenses controlled by zoom control 16, [0020] and [0001]).
There are multiple interpretations of this.  Outside could merely mean “not inside” the housing fastener, and as the housing fastener slides outside the lens barrel as a whole, if arranged to surround zoom control 16, or any other location along housing 12, would still qualify as zoom control 16 is not a part of the housing fasteners structure.  Another interpretation, and one that would be obvious to one of ordinary skill in the art, would be to place the housing fastener between zoom control 16 and user interface 14 along the barrel, where element 12 is pointing in Fig. 1, as placing it surrounding the zoom control or user interface would interfere with both of those elements in a negative way.  Furthermore, if placed along the zoom control, the entire light shield in the affixed state would be erroneously or inconveniently rotated while the user is adjusting the zoom.

With respect to claim 7, see rejection of claim 3 above.

With respect to claim 8, the combination of Harden and Lau further discloses a set wherein the flash housing fastening element comprises at least one permanent magnet and wherein the flash light shaping tool fastening element is at least partly formed by a ferromagnetic material arranged to engage with the fastening element of the flash housing (magnetic strips of Lau or obvious variants thereof such as duplication of parts including more magnetic strips on each fastener for more secure locking).

With respect to claim 10, the combination of Harden and Lau further discloses a set wherein the flash housing fastening element and/or the flash light shaping tool fastening element encloses the entire border of the lens element (see housing fastener 1200 of Lau figures that surround the entire flash housing, which it would be obvious to encase the entire border of the lens element inside in the combination).

With respect to claim 12, the combination of Harden and Lau further discloses a set wherein the flash housing further comprises a zoom element rotatably arranged coaxially with and outside the flash housing fastening element and operatively connected to the flash forming element so as to control movement of the flash forming element by manual rotation of the zoom element (Harden lenses 22 are zoom lenses controlled by zoom control 16, [0020] and [0001]).
There are multiple interpretations of this.  Outside could merely mean “not inside” the housing fastener, and as the housing fastener slides outside the lens barrel as a whole, if arranged to surround zoom control 16, or any other location along housing 12, would still qualify as zoom control 16 is not a part of the housing fasteners structure.  Another interpretation, and one that would be obvious to one of ordinary skill in the art, would be to place the housing fastener between zoom control 16 and user interface 14 along the barrel, where element 12 is pointing in Fig. 1, as placing it surrounding the zoom control or user interface would interfere with both of those elements in a negative way.  Furthermore, if placed along the zoom control, the entire light shield in the affixed state would be erroneously or inconveniently rotated while the user is adjusting the zoom.

With respect to claims 13-15, while the combination of Harden and Lau does not disclose these features, a duplication of parts and the inherent polarity nature of magnetic couplings would allow for multiple light shields that can magnetically attract to one another, and any one of the (modified or original) magnetic couplings can be considered an “additional” fastening element.  As there is no functional limitation to these claims with regards to the flash housing or operation, any series of the light shaping tools snapped together by their magnetic couplings would qualify for these claims.

With respect to claim 16, see rejection of claim 1 above.

With respect to claims 17-19, see rejections of claim 13-15 above.

With respect to claims 20, 27, and 28, the combination of Harden and Lau does not disclose a tool wherein the flash light shaping tool comprises a holder for a flash light shaping element (claim 20), wherein the flash light shaping element comprises a lens (claim 27), or wherein said first and/or second fastening element being accommodated in said holder (claim 28).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tool of the combination of Harden and Lau to have a holder for the light shaping element in order to transport it without damaging.  Due to the broadness of this claim and lack of any descript structure, any container could qualify as this holder, such as the packaging the light shaping element in Lau is sold in.
For claims 28, this would also apply.  The light shield of Lau in the packaging it is purchased in would contain both the first and second fastening elements as previously rejected.
For claim 27, the holder could be considered the main camera body of Harden, and the main lens of the camera the flash light shaping element as the only requirement of the element is to comprise a lens.  Ye et al., cited in full below, also teaches a light shield similar to that of Lau that contains a lens 120 and could also apply with whatever container that device is contained in due to the broad language and limited structural elements of the holder and light shaping element.

With respect to claims 21-26, the combination of Harden and Lau further discloses a light shaping tool further comprising the light shaping element, said light shaping element comprising a screen and being attached or attachable to and extending from the holder, wherein said screen being arranged in the beam path of at least part of the flash light (claim 21), wherein the screen is at least partly reflective and arranged to redirect at least a part of the flash light (claim 22), wherein the screen is arranged to diffuse at least part of the flash light (claim 23), wherein the screen is made of a textile material (claim 24), and wherein the screen is hood shaped (claim 25), wherein the hood shaped screen is collapsible and spring loaded and wherein the spring is semi-tensioned or substantially un-tensioned with the hood shaped screen is in its unfolded state and tensioned when the hood shaped screen is in its collapsed state (claim 26 (Lau teaches a hood shaped, light shield to be attached to and placed around a holder and comprising a screen (light shield 800) that is partly reflective and arranged in the path of the emitted flash light (Figs. 13, 17, and 18; Column 4 lines 32-55), and is collapsible for storage (Column 3 lines 1-21).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ye et al. (Publication No.: US 2021/0051061 A1) discloses a light shield with a lens.



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
7/29/2022